DETAILED ACTION
The instant action is in response to application 1 December 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The 112(b) rejection has been withdrawn.
Applicant’s arguments to the merits have been considered, but do not take into account the references used in the present rejection.
Claim Rejections - 35 USC § 103
For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated. (The claims have been condensed.) 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5,11-14, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita (US 2021/0211047) in view of Zhao (US 2021/0211047).
Tomita A circuit comprising: a controller circuit (30) configured to receive an output voltage (V2) of a converter (100) and adjust a switching frequency (See Fig. 6, the controller changes between F1/F2 dependent upon the load) of the converter in response to a status of an output load (70); and an output load sensing circuit (32) configured to determine the status of the output load (70) and provide a peak current to the controller circuit (¶37 “ According to the present embodiment, the control apparatus 30 performs known peak current mode control to control the reactor current ILr to a command current IL*”), wherein the output load sensing circuit comprises: a 
Though he discloses much of the claimed invention, eh does not explicitly disclose first and second timers.
Zhao discloses a circuit comprising: a controller circuit configured to receive an output voltage of a converter and adjust a switching frequency (¶57 “More particularly, FIG. 7 shows an adaptive off-time current mode buck DC-DC converter system with peak current control topology.”) of the converter in response to a status of an output load; and an output load sensing circuit configured to determine the status of the output load and provide the peak current (it provides the current at all times, just not peak) to the controller circuit, wherein the output load sensing circuit comprises: a first timer configured to output a first signal  (Fig. 8, ST1) indicating whether the output load being a heavy load (ST1 transmits at all times, not just under heavy load); a second timer (Fig. 8, ST2) configured to output a second signal to the peak current control indicating whether the output load being a light load (ST2 transmits at all times not just under light load).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use multiple timers as disclosed by Zhao to provide redundancy in the event a timer failed.
As to claim 2, Tomita in view of Zhao teaches wherein the peak current control is configured to increment the peak current in response to the output load being a heavy load (increasing the on time/decreasing frequency does this for peak current control).
	As to claim 3, Tomita in view of Zhao teaches wherein the peak current control is configured to decrement the peak current in response to the output load being a light load (decreasing the on time/increasing frequency does this for peak current control).
	As to claim 5, Tomita in view of Zhao teaches further comprising a power stage (20), configured to receive an input voltage (60) and convert the input voltage to an output voltage (voltage across 70) different from the input voltage (a buck converter decreases the input voltage to an output voltage).
	As to claim 11, Tomita in view of Zhao teaches wherein the power stage is a DC-DC converter (buck converter).
	As to claim 12, Tomita in view of Zhao teaches wherein the power stage comprises a buck converter, a booster converter, or a buck-boost converter (a buck converter is shown).
	As to claim 13, Tomita in view of Zhao teaches  wherein the peak current control is further configured to increment the peak current in response to the first signal indicating that the output load is a heavy load and the second signal concurrently indicating that the output load is not a light load (This is taught by the combination, with the logic of Tomita choosing the appropriate clock of Zhao.  See also claims 2/3 above).
	As to claim 14, Tomita in view of Zhao teaches  wherein the peak current control is further configured to decrement the peak current in response to the second signal indicating that the output load is a light load and the first signal concurrently indicating that the output load is not a heavy load (This is taught by the combination, with the logic of Tomita choosing the appropriate clock of Zhao See also claims 2/3 above).
	As to claims 22-24, these are method claims corresponding to the apparatus of claims 1-3 and are rejected for similar reasons.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tomita (US 2021/0211047) in view of Zhao (US 2021/0211047) and Mick (US 6987787).
As to claim 4, Tomita in view of Zhao does not explicitly disclose wherein the peak current control comprises a 4 or more-bit peak current control.
Mick teaches wherein the peak current control comprises a 4 or more-bit peak current control (Fig. 6, shows 8 bit control).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use digital peak control as disclosed in Mick to reduce the number of capacitors.
Claims 21, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita (US 2021/0211047) in view of Zhao (US 2021/0211047) and Leong (US 2018/0175730).
As to claim 21, Tomita in view of Zhao do not explicitly disclose wherein the peak current control is further configured to: maintain the peak current in response to the first signal indicating that the output load is not a heavy load and the second signal concurrently indicating that the output load is not a light load (¶55 “The inventive circuit can be seen in the operation of FIGS. 5(A)-5(B) as the permitted peak current is variable, depending on the load demand for power.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use adjustable peak control as disclosed in Leong to provide further degrees of freedom with respect to frequency, pwm and current (abstract).  
As to claim 25, this is the method claims corresponding to the apparatus of claim 21 and is rejected for similar reasons.  
Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tomita (US 2021/0211047) in view of Zhao (US 2021/0211047) and Pullen (US 20160276932).
As to claim 26, Tomita in view of Zhao do not teach wherein the peak current is associated with a switching frequency between an audio frequency and a radio frequency.
Pullen teaches wherein the peak current is associated with a switching frequency (¶40, 600khZ ,which is between 20kHz (audio) and 1MHz (radio)) between an audio frequency and a radio frequency.
Allowable Subject Matter
Claims 6-10 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 6, the prior art fails to disclose: “wherein the controller circuit further comprises a first latch circuit configured to receive the converter output voltage and provide a latch voltage to the first timer of the output load sensing circuit in response to the converter output voltage being greater than a reference voltage.” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839